Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					DETAILED ACTION
					CLAIM OBJECTION
	The recited preamble (i.e., The copolymer) in line 1 of claims 1-12 should be “The block copolymer” for consistency.
The recited “the content” in lines 3, 5 and 6 of claim 9 should be “a content”.
The recited “the reactive functions Y1” in line 7 of claim 11 should be “reactive functions Y1”.
The recited “the free function” in the last line of claim 11 should be “a free function”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-9 and 16-18 are rejected under U.S.C. 103 as obvious over Sims (US 4,018,731) in view of Yamazaki et al. (The Cross-linking Reaction of the Polybutadiene Binders for Composite Propellants, 1965, Vol. 38, No. 12, pp 2174-2178 published in www.journal.csj.jp).
	As to the amended claim 1 further reciting a formula of claim 8: The claim 8 should have been rejected as well in the Non-Final rejection.  Thus, the instant office action is made Non-Final due to the rejection of the claim 8 now in the amended claim 1 	Sims was discussed in detail in the last office action.  Sims teaches block copolymer of diolefin and dimerized fatty acid having terminal polyamide in abstract.  
The crux of applicant’s arguments is that Sims teaches “the dimer must be converted to the diamine” (col. 3, lines 42-48) and thus that the acid function is “lost” and is not present in the final copolymer.
But, Sims further teaches “[T]he dimerized fatty acid or acid derivatives may be employed directly as amide-forming reactant where the co-reactant diolefin polymer contains terminal amino groups” at col. 3, lines 39-42.  Thus, use of a dimerized fatty acid without conversion to the diamine and polybutadiene having terminal amino groups in examples of Sims would have been obvious to one skilled in the art.  The examples teach an amount of the polybutadiene falling within scope of claim 1.
See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
Very limited choice is anticipation (in this case, use of the direct reaction taught at col. 3, lines 39-42 or use of the amine converted dimer fatty acid pointed out by applicant) and thus the use of the direct reaction would be at least obvious.  In re Arkley, 455 F2d 586, 172 USPQ 524 (CCPA 1972); In re Petering, 301 F2d 676, 133 USPQ 275 (CCPA 1962).  
The instant specification also teaches the polyolefin block(s) having functionalized chain ends including amines (which would encompass the amino groups inherently) and thus the above reaction at col. 3, lines 39-42 would be expected to yield the recited formula of claim 1 contrary the assertion. 
Applicant further asserts that the recited melt viscosity of claim 1 is not taught by Sims.
But, Sims teaches a reaction of polyamide, a diolefin polymer having an average molecular weight of 1,000 to 20,000 (col. 3, lines 56-59) and a preferred dimerized fat acid having 36 carbon atoms (col. 3, lines 32-35).  Sims teaches that the molecular weight of the polymer product is 10,000-30,000 at col. 5, lines 33-37.  The molecular weight to the polyamide would be 9,000-20,000 (i.e. subtracting the molecular weight of the diolefin polymer from that of the polymer product) meeting claim 3.
Sims teaches caprolactam, Butarez CTL (polybutadiene) and azelaic acid (C6) in the example which would yield aliphatic polyamide block meeting claims 2, 4 and 6-9.
Sims teaches the use of Butarez CTL in examples in which polybutadiene having a molecular weight of about 5,000 is taught.
Yamazaki et al. teach that Butarez CTL has a number-average molecular weight of 5,500 at top of pages 2174 (Raw Materials).
Thus, the average molecular weight used by Sims would be the number-average molecular weight (Mn).
The Butarez CTL having Mn or 5,000 or 5,500 used by Sims would be expected to have the recited viscosity of claim 5 as evidenced by the instant specification teaching the polyolefin having a Mn of 1,000 and 10,000 in [0071-0072] of published US 2020/0325281 A1.
Sims teaches pellets (col. 6, lines 31- 32) and molded and extruded articles at col. 1, lines 14-20 meeting claims 17 and 18.  Sims teaches compositions comprising other additives at bottom of col. 5 meeting claim 16.
Sims teaches the instant formula of claim 1 and same reactants having overlapping ranges of number average molecular weights as discussed above and thus the block copolymer taught by Sims would be expected have the recited melt viscosity of claim 1, especially in view of the recited broad ranges.  Whether the rejection is based on “inherency” under 35 U.S.C. 102, or “prima facie obviousness” under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same.  In re Fitzgerald, 619 F.2d 67, 70 (CCPA 1980) (quoting) In re Best, 562 F.2d 1252, 1255 (CCPA 1977).
Thus, it would have been obvious to one skilled in the art at the time of invention to utilize the dimerized fatty acid without conversion to the diamine and polybutadiene having terminal amino groups in examples of Sims since Sims teaches such modifications and Yamazaki et al. would be evidence that the average molecular weights used by Sims would be the Mn absent showing otherwise.

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sims (US 4,018,731) in view of Yamazaki et al. (The Cross-linking Reaction of the Polybutadiene Binders for Composite Propellants, 1965, Vol. 38, No. 12, pp 2174-2178 published in www.journal.csj.jp) as applied to claims 1-9 and 16-18 above, and further in view of Dowe et al. (US 10,072,786).
The instant claims 19-21 further recite coating on a metal over Sims.
Dowe et al. teach a metallic pipe coated with an extruded layer of polyamide comprising other polymers at col. 1, lines 4-7. Dowe et al. further teach “a functionalized polyolefin” which can react with the end groups of the polyamide at col. 6, line 58 to col. 7, line 4 and such reaction would yield block copolymer of polyamide and polyolefin. 
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the block copolymer of Sims for coating the metallic pipe of Dowe et al. since utilization of a composition comprising the copolymer of polyamide and polyolefin for coating the metallic pipe is well-known as taught by Dowe et al. absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,927,265 in view of Sims (US 4,018,731) and Yamazaki et al. (The Cross-linking Reaction of the Polybutadiene Binders for Composite Propellants, 1965, Vol. 38, No. 12, pp 2174-2178 published in www.journal.csj.jp).  Although the claims at issue are not identical, they are not patentably distinct from each other because the block copolymer of the patent would encompass the instant formula of claim 1 because utilization of the instant fatty acid dimers of claim 1 for obtaining the instant block copolymer are well known as taught by Sims and because a Mn of polyamide is known as taught by Yamazaki et al. discussed above and because claim 3 of the patent teaches the instant amounts of claims 1 and 9 and the amount in claim 3 of the patent would leave a room for an amount of an alkylene block.  Thus, the instant melt viscosity of claim 1 would have been obvious for the block copolymer of the patent because the claim 1 of the patent teaches basically same formula claimed.

				OBJECTION
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/Sep. 2, 2022                                                    /TAE H YOON/                                                                                 Primary Examiner, Art Unit 1762